OPINION OP THE COURT. PARKIER, J. Appellant recovered a judgment before a justice of the peace for $9.51 against the appellee. From this judgment the appellant appealed to the district court, where the judgment of the justice of the peace was affirmed and final judgment rendered. Thereafter, and prior to the taking of the appeal to this court, the appellee paid into court the amount of this judgment, which was accepted and received by the appellant in full settlement and satisfaction of the judgment.' Thereafter he appealed to this court. Under such circumstances the right to review the judgment' had been waived and lost to the appellant. 3 C. J. p. 681, § 554. It follows that the judgment of the district court should be affirmed; and it is so ordered.' Roberts, C.J., and Hanna, J., concur.